Citation Nr: 0112050	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for polyps of the colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to June 
1944.  He also served in the American Merchant Marines in 
Oceangoing Service between October 10, 1944 and February 11, 
1945.  

This is an appeal from a February 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio, which denied entitlement to service 
connection for polyps of the colon.  

The record reflects that in his substantive appeal, dated in 
May 1997, the veteran requested a travel board hearing before 
a Member of the Board sitting at the RO.  He was scheduled 
for the requested hearing in March 2001, but he withdrew the 
request for the hearing in February 2001.  A request for a 
hearing may be withdrawn by an appellant at any time before 
the date of the hearing.  38 C.F.R. § 20.704 (2000).  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim.  

2.  There is no objective evidence or medical confirmation 
supporting the veteran's claim that he has polyps of the 
colon that may be related to service or that he has any 
current disability which may be residual to claimed surgery 
for polyps.  


CONCLUSION OF LAW

Service connection for disability claimed as polyps of the 
colon is not in order as there is no medical evidence of any 
such disability which was incurred in or aggravated during 
active military service or as a result of surgery in service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Here, the objective evidence is clear regarding 
the decision warranted.  The RO has done all apparent 
development and there are no obvious potential leads to more 
pertinent evidence, therefore the Board is prepared to render 
a decision on the merits of the appeal.  

Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 
23, 1977) provides that the service of certain groups who 
rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to Public Law 95-202, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for active-duty 
consideration under that Public Law, and delegating to the 
Secretary of the Air Force the power to determine whether 
specific groups so qualify.  Pursuant to those regulations, 
the Secretary of the Air Force has determined that the 
service of American Merchant Marine personnel in Oceangoing 
Service during the period from December 7, 1941, to August 
15, 1945, will be considered active duty.  38 C.F.R. § 
3.7(x)(15).

The claim on appeal involves only the veteran's active duty 
service during World War II.  The veteran contends that he 
had surgery for polyps (a protruding growth from the mucous 
membrane) of the colon aboard ship in 1942, but that the 
records must be presumed lost or destroyed because the ship 
was sunk/destroyed in April 1943.  He believes that this 
caused a disability and that service connection for the 
disability is warranted.  

The service medical records include an entry for July 1943 
that the veteran had had an appendectomy in 1939 with good 
recovery.  A small McBurney operative scar, which was not 
tender was noted on examination.  

The service medical records are negative for any reference to 
polyps of the colon or the necessity of surgery therefor.  
The report of medical survey in May 1944 by which the veteran 
was found unfit for service due to war neurosis, contains no 
reference to polyps of the colon or any other 
gastrointestinal disorder.  The veteran is currently assigned 
a 100 percent schedular rating for schizophrenia as a 
maturation of the neurosis manifested in service.  

In September 1952, G. K. Hughes, M.D. reported treating the 
veteran from 1951 to 1952, but made no reference to polyps of 
the colon.  On psychiatric examination by the VA in March 
1953 the veteran had numerous complaints none of which 
referred to surgery in service, included for polyps of the 
colon.  When the veteran was hospitalized by the VA from 
February to March 1955, there was a well healed appendectomy 
scar, and a gastrointestinal series was normal.  It was not 
until VA psychiatric examination in November 1960 that the 
veteran complained of stomach pain; describing it as severe 
and causing him to double up.  

In January 1965, Beryl M. Oser, M.D., reported that the 
veteran had numerous symptoms, but did not mention polyps of 
the colon.  On VA psychiatric examination in February 1965, 
the veteran provided a history that he underwent surgery for 
piles while in service.  On VA examination in December 1969, 
the veteran described his appetite as fair and that he had 
had no weight change.  In May 1973, Dr. Oser provided further 
information about the veteran's condition, again with no 
mention of polyps of the colon.  In a May 1975 follow-up 
report, Dr. Hughes provided no information that the veteran 
had ever had polyps of the colon.  On VA psychiatric 
examination in March 1979, the veteran reported that he had 
diarrhea and problems with his colon.  

In July 1980, the RO found the service medical records 
negative for the claimed disorder, and denied service 
connection for diverticulitis.  

On VA psychiatric examination in May 1981, the clinical 
impression, by review of the file and examination, was 
schizophrenia, paranoid type, with neurotic overtones 
manifested by conversion reaction and paralysis of lower 
extremity, if not otherwise diagnosed as organic paresis.  

VA outpatient treatment reports through November 1999 are 
negative for any mention of polyps of the colon, or any 
disability recognized as residual thereto.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Here, there is no objective evidence that the veteran has 
ever had polyps of the colon, or that he has any 
gastrointestinal disability which could be residual to 
surgery for such polyps.  

There are no independent or contemporaneous records from 
medical sources or lay persons indicating that the veteran 
has ever had polyps of the colon.  Without a current medical 
diagnosis of such polyps or any disability residual to 
surgery for polyps of the colon, or a nexus between any 
current gastrointestinal disorder, and any such inservice 
disease or injury, service connection must be denied.  

Although the veteran has claimed that he underwent surgery 
for polyps of the colon aboard ship in 1942, he has furnished 
no corroborating evidence to support that assertion.  
Further, no clinician has ever diagnosed polyps of the colon, 
much less attributed them to the veteran's active service.  

Based on the objective evidence, it must be concluded that 
polyps of the colon were not manifested during service or 
thereafter.  In support of this conclusion there are numerous 
clinical records over the years since the veteran's service 
which are negative for pertinent medical information at 
points where it would normally be expected to have been 
noted.  In these circumstance it would be impossible to 
conclude that there is any current disability due to the 
veteran's claimed polyps of the colon or from his clamed 
surgery in service.  

While the veteran has claimed that he underwent surgery for 
polyps of the colon during service, he is not competent to 
offer such medical opinion.  Where the determinative issue 
involves medical causation, competent medical evidence to 
that effect is required.  Grottveit v. Brown, 5 Vet.App. 91, 
92 (1993).  In sum, it is the judgment of the Board that the 
objective evidence is clearly against a conclusion that the 
veteran developed polyps of the colon in service that 
continued after service, and are the cause of any disability 
at this time.  The great preponderance of the evidence is 
against the claim for service connection for polyps of the 
colon, there is no doubt to be resolved, and the appeal must 
be denied.  


ORDER

Entitlement to service connection for polyps of the colon is 
denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

